Judgment of resentence, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered December 14, 2006, convicting defendant, after a hearing, of violation of probation, and resentencing him to a term of U/s to 4 years, unanimously affirmed.
The court was under no obligation to order a CPL article 730 examination sua sponte (see People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]). The information before the court concerning defendant’s mental condition did not suggest that he was unable to understand the proceedings or assist in his defense. Concur—Friedman, J.P., Sweeny, Nardelli, Acosta and Richter, JJ.